In an action hy a wife to recover damages for the loss of her husband’s consortium as a result of injuries suffered by him when he was- a passenger in an airplane owned and operated by defendant American, which crashed upon landing, the plaintiff wife appeals from an order of the Supreme Court, Kings County, dated September 22, 1959, granting the several motions of the three defendants to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action (Rules Civ. Prac., rule 106, subd. 4). Order affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.